United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS      August 18, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 04-10351
                        Conference Calendar



DOMINGO RODRIGUEZ,

                                    Petitioner-Appellant,

versus

K.J. WENDT, Warden,

                                    Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:03-CV-2443-N
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PICKERING, Circuit Judges.

PER CURIAM:*

     Domingo Rodriguez, prisoner number 66479-079, was convicted

of conspiracy to possess cocaine with intent to distribute and

sentenced to 240 months in prison and a ten-year term of

supervised release.   Rodriguez filed a purported 28 U.S.C. § 2241

petition to challenge this sentence.    The district court

determined that Rodriguez’s purported 28 U.S.C. § 2241 petition

was best construed as a 28 U.S.C. § 2255 motion and dismissed it.

Rodriguez now appeals that dismissal.    He argues that he should


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-10351
                                -2-

be permitted to proceed under 28 U.S.C. § 2241 because he is

actually innocent of a state conviction that was used to enhance

his federal sentence.

     The district court’s findings of fact are reviewed for clear

error, and issues of law are reviewed de novo.   Jeffers v.

Chandler, 253 F.3d 827, 830 (5th Cir. 2001).   Rodriguez has not

shown that the district court erred in construing his pleading as

a 28 U.S.C. § 2255 motion that should be dismissed for want of

jurisdiction.   See Tolliver v. Dobre, 211 F.3d 876, 877-78 (5th

Cir. 2000); Cox v. Warden, Fed. Detention Ctr., 911 F.2d 1111,

1113 (5th Cir. 1990); Solsona v. Warden, 821 F.2d 1129, 1132 (5th

Cir. 1987).   The judgment of the district court is AFFIRMED.